UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4068



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY JOHN PULLIAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Calton Tilley, Jr., Chief
District Judge. (CR-02-134)


Submitted:   May 15, 2003                     Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy John Pulliam pled guilty to one count of possession of

a firearm after having been convicted of a crime punishable by more

than one year imprisonment, in violation of 18 U.S.C. §§ 922(g),

924(e) (2000). The district court determined that Pulliam qualified

as an armed career criminal under 18 U.S.C. § 924(e) (2000), and

sentenced him to a total of 182 months imprisonment. He appeals his

sentence.

     Pulliam asserts that because the predicate convictions under

§ 924(e) were not alleged in the indictment, the enhanced offense

level used to calculate his sentence violates the rule announced in

Apprendi v. New Jersey, 530 U.S. 466 (2000).     We have previously

rejected a similar argument, and conclude that Pulliam’s assertion

of error is without merit. United States v. Sterling, 283 F.3d 216,

219-20 (4th Cir.), cert. denied, 536 U.S. 931 (2002).

     Accordingly, we affirm Pulliam’s conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2